Case 1:20-cv-20812-KMW Document 58 Entered on FLSD Docket 11/16/2020 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 20-20812-CIV-WILLIAMS

   TERRA’S GARDEN, LLC,
   a Florida Limited Liability Company,
           Plaintiff,
   v.

   CONTINENTAL CASUALTY COMPANY,
    a foreign corporation,
           Defendant.
   _____________________________________/

             PLAINTIFF’S RENEWED MOTION TO DISMISS WITHOUT PREJUDICE

            Plaintiff, Terra’s Garden LLC (“Terra’s”) files this Renewed Motion to Dismiss

   without Prejudice1 [D.E. 56], and states:

            Plaintiff seeks from this Court voluntary dismissal of the pending action, without

   prejudice, as provided under Fed. Rules Civ. Proc. 41(a)(2). Dismissal under Rule 41(a)(1) or

   Rule 41(a)(2) is without prejudice, unless stated otherwise. “Generally speaking, a motion for

   voluntary dismissal should be granted unless the defendant will suffer clear legal prejudice

   other than the mere prospect of a second lawsuit.” Arias v. Cameron, 776 F.3d 1262, 1268

   (11th Cir. 2015). Moreover, while Rule 41(a)(2) is intended to ensure defendants do not lose

   any substantial rights as a consequence of a dismissal, “the court should also weigh the

   relevant equities and do justice between the parties in each case, imposing such costs and

   attaching such conditions to the dismissal as are deemed appropriate.” Id. at 1269.




   1
     Plaintiff originally moved to dismiss this action without prejudice on October 9, 2020. See Response to
   Defendant’s Motion to Dismiss ...or in the Alternative ... Motion to Dismiss without Prejudice. [D.E. 49]. The
   Defendant opposed Plaintiff’s motion. [D.E. 50]. And on October 19, 2020, the Plaintiff filed a Reply in support
   of its motion. [D.E. 53]. Plaintiff renews its motion here because the Judicial Assistant for Magistrate Judge
   Edwin G. Torres informed Plaintiff’s law firm that because the plaintiff’s motion was filed together with a
   response to a motion filed by the Defendant, the Plaintiff’s motion to dismiss without prejudice was not properly
   docketed. Thus, for example, the Court has referred to Magistrate Judge Edwin G. Torres the Defendant’s
   Motion to Dismiss [D.E. 44], and Defendant’s Motion for Summary Judgment, [D.E. 52], . But it has not
   referred Plaintiff’s parallel motion to dismiss without prejudice. To ensure proper docketing of its motion,
   Plaintiff hereby files this Renewed Motion to Dismiss without Prejudice and incorporates by reference its earlier
   filings [D.E. 49 and 53].
Case 1:20-cv-20812-KMW Document 58 Entered on FLSD Docket 11/16/2020 Page 2 of 4




          Here, there is no basis for a finding of prejudice that would prevent the voluntary

   dismissal of this action. The Defendant will not suffer any clear legal prejudice if the Court

   grants Plaintiff’s motion to dismiss without prejudice. In its Reply in Support of Motion to

   Dismiss or Compel Discovery, Defendant argues that “legal prejudice can exist when

   considerable time has been spent on a case in preparation for trial.” Defendant’s Reply [D.E.

   50] at 4. Defendant further argues that Plaintiff is “seeking ... a do-over at the expense of

   judicial resources and additional costs to the Defendant.” Id. However, Defendant has not

   spent considerable time preparing for trial. And the limited time Defendant has invested in

   this action will not need to be expended upon refiling. Similarly, the Defendant does not

   explain how a so-called “do over” will cause it “legal prejudice” or require duplication of

   effort or additional expenses.

          On the other hand, Plaintiff will be prejudiced if its Motion to Dismiss without

   prejudice is not granted. Plaintiff has attempted to prosecute its case and comply with all

   court orders and discovery deadlines; however, due to a heavy litigation schedule, the spread

   of the coronavirus which has affected the number of available staff and attorneys, and the

   resignation of two consecutive lead attorneys assigned to the file, the Plaintiff has been

   unable fully comply with the Court’s prior orders [D.E. 3; D.E. 16]. In Plaintiff’s Response to

   the Defendant’s Motion to Dismiss [D.E. 44], Plaintiff set forth, in detail, the logistical

   difficulties presented by Covid19, compounded by the extremely disruptive changes in senior

   management of the litigation team (as well as the departures of multiple junior attorneys) that

   justify permitting the Plaintiff to dismiss without prejudice under Rule 41(a)(2) Fed. R. Civ.

   P.

          Defendant is also seeking a dismissal of this action. Defendant filed its Amended

   Expedited Motion to Dismiss [D.E. 44] enumerating various deadlines that the Plaintiff




                                                 2
Case 1:20-cv-20812-KMW Document 58 Entered on FLSD Docket 11/16/2020 Page 3 of 4




   missed and identifying certain “incomplete” discovery responses2. On this basis, Defendant

   moved for dismissal with prejudice:

              Defendant’s request that the Court dismiss the case with prejudice is utterly without

   justification. The sanction of dismissal with prejudice is “warranted only where

   noncompliance with discovery orders is due to willful or bad faith disregard for those

   orders.” Wouters v. Martin County, Fla., 9 F.3d 924, 934 (11th Cir. 1993). The Defendant has

   made no such showing. Nor can it based upon the facts set forth in Plaintiff’s Response to the

   Motion to Dismiss. [D.E. 44]. Plaintiff argued that the logistical difficulties presented by

   Covid19, compounded by the extremely disruptive changes in senior management of the

   litigation team (as well as the departures of multiple junior attorneys) justify permitting the

   Plaintiff to dismiss without prejudice under Rule 41(a)(2) Fed. R. Civ. P.

              The Defendant asserts that the Plaintiff is attempting to gain an inappropriate strategic

   advantage by dismissing the action without prejudice. Reply at 4. On the contrary, Plaintiff is

   seeking an appropriate equitable remedy that will “do justice between the parties.” See Arias,

   776 F.3d at 1269. The case should be tried on the merits. Plaintiff has not willfully violated

   any court order or rule. And the delays were not due to a lack of diligence but were due to an

   unfortunate chain of events beyond the control of Plaintiff or its counsel. Under these

   circumstances, the Court should grant the Plaintiff’s motion to dismiss without prejudice

   under Fed. R. Civ. P, 41(a)(2).

              Dated November 13, 2020.

                                                           Respectfully submitted,

                                                           /s/ Jana A. Rauf_____________
                                                           FL Bar No. 79060
                                                           INSURANCE LITIGATION GROUP, P.A.
                                                           1500 NE 162nd Street
                                                           Miami, Florida 33162
                                                           Telephone:     (786) 529-0090

   2
       Defendant admits that the Plaintiff produced over 600 pages of discovery.

                                                            3
Case 1:20-cv-20812-KMW Document 58 Entered on FLSD Docket 11/16/2020 Page 4 of 4




                                      Facsimile:     (866) 239-9520
                                      E-Mail: service@ILGPA.com
                                      Counsel for Plaintiff




                                       4
